Dismissed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Aurora Julian Rockefeller appeals the district court’s orders adopting the recommendation of the ■ magistrate judge and dismissing her civil complaint under 28 U.S.C. § 1915(e)(2)(B) (2012), and denying her motion for reconsideration. We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss for the reasons stated by the district court. Rockefeller v. Carter, No. 2:14-cv-07528, 2016 WL 661537 (S.D.W. Va. Feb. 18, 2016; May 10, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED